Citation Nr: 1814978	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for lumbar sprain with arthritis. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to October 1998.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to service connection for lumbar sprain, and assigned a noncompensable disability rating, effective August 19, 2010.  The Veteran timely appealed the assigned rating.

The Veteran testified at a hearing before the undersigned in June 2016.  A hearing transcript is of record.

In September 2016, the Board remanded the Veteran's higher rating claim on appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Following the Board's remand the AOJ assigned the Veteran a 10 percent disability rating for lumbar sprain with arthritis, still effective August 19, 2010, in a May 2017 rating decision.  


FINDING OF FACT

The Veteran's service-connected lumbar spine disability is manifested by flare-ups which results in limitation of flexion of the lumbosacral spine more nearly approximating 30 degrees, but have not included or more nearly approximated ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS) of at least six weeks during the previous 12 months.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no higher, for lumbosacral strain have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2011, before service connection was granted for the back disability.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

All necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records and his identified private treatment records.  Additionally, he has been afforded examinations of his lumbar spine which are adequate for adjudicating the increased rating claim on appeal.  

The AOJ substantially complied with the Board's September 2016 remand directives by affording the Veteran new VA examinations to assess the severity of his lumbar spine disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication that additional evidence is available or required for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.



II.  Higher Initial Disability Rating

	A.  Governing Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999);

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.


      B.  Analysis

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5237, applicable to lumbosacral strain.  All diseases and injuries of the spine other than IVDS, however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

As discussed in following, the Board finds that a 40 percent disability rating is warranted for the Veteran's lumbar spine disability for the entirety of the appear period.  

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In support of his claim, the Veteran submitted a disability benefits questionnaire (DBQ) dated in July 2016, completed by his private treating physician, A. M. B., M.D.  In the report, Dr. B. indicated that the Veteran's forward flexion of the lumbosacral spine was limited to 45 degrees, with pain commencing at 20 degrees.  The Veteran additionally reported having flare-ups of lumbar spine disability which resulted in tightening of his low back.  Dr. B. further noted the presence of IVDS, with the Veteran having a total duration of incapacitating episodes lasting from two to four weeks during the preceding 12-month period.  The examiner did not quantify the extent of any additional limitation of motion during flare-ups as required by VA laws and regulations.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2017).

The VA examination reports of record have all included findings indicating less severe loss of limitation of flexion of the lumbosacral spine.  While an initial September 2012 VA examination report noted no loss of flexion of the lumbosacral spine, the report did note that he reported having flare-ups of the lumbar spine disability, which resulted in increased pain, and difficulty walking, climbing, and sitting.  The record additionally contains private imaging reports of the Veteran's lumbar spine, which showed multilevel degenerative changes, most significant at L4-5, and L5-S1.  

More recent VA examinations in November 2016 and May 2017 noted limitation of flexion of 80 and 75 degrees, respectively.  Both reports noted the Veteran's flare-ups and the reported having incapacitating episode with his flare-ups, occurring about every three months, and lasting approximately 5 days at a time.  The May 2017 report noted that he had difficulty standing erect during a flare-up.  

During his June 2016 Board hearing, the Veteran testified that during flare-ups of lumbar spine disability, he would experience a throbbing pain in his back, and that he was basically unable to do any torso turns or flexion motion of any nature.  

Based on this evidence, especially indication that the Veteran has suffered from flare-ups of lumbar spine disability throughout the appeal period, essentially resulting in an inability to move his back, in incapacitating episodes, and in limitations in his ability to stand erect, and notations in the July 2016 private DBQ report from his treating physician, that forward flexion was limited to 45 degrees, with objective evidence of pain beginning at 20 degrees, the Board will afford him the benefit of the doubt and find that during flare-ups of lumbar spine disability, his forward flexion of the lumbosacral spine more nearly approximates the requisite 30 degrees or less to warrant a 40 percent disability rating.  

Neither the private and VA treatment records nor the VA examination reports indicate that the Veteran has had unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  Lay evidence of record similarly does not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, as noted above, see DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Additionally, while the July 2016 private DBQ indicated that the Veteran suffered incapacitating episodes of IVDS, and while the Veteran reported during VA examinations that he had incapacitating episodes during flare-ups of the disability, the evidence does not reflect that he has suffered from incapacitating episodes lasting at least six weeks during any 12-month period during the period on appeal, as required for a higher, 60 percent, disability rating.  At most, the Veteran reported experiencing flare-ups approximately every three months, and lasting approximately 5 days at a time, which approximates to a period of between two to four weeks total during a 12-month period.  

The evidence is, thus, approximately evenly balanced as to whether the symptoms of the service-connected lumbosacral strain more nearly approximate the 30 degrees flexion consistent with a 40 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a higher initial rating of 40 percent is warranted for the entire period on appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against an initial rating higher than 40 percent, however, the benefit of the doubt doctrine is not otherwise for application. 



      C.  Extraschedular Consideration and TDIU

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's lumbar spine disability present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology during the appeal period.  His service-connected lumbar spine disability is manifested primarily by symptoms of pain and limited range of motion, which impact his ability to walk, climb, or sit for prolonged periods of time, and incapacitating episodes during periods of flare-ups.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  

Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The difficulty in walking and standing are consequences of the symptom of pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  As the criteria contemplate the symptoms, the Board need not consider whether the lumbar spine disability has caused marked interference with employment for purposes of an extraschedular rating.

As a final point, the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument that the Veteran's lumbar spine disability actually or effectively renders him unemployable.  While evidence indicates that he has had to change job positions, now working in a desk job, and that he sometimes misses work during periods of flare-ups of the lumbar spine disability, the evidence indicates that he has remained gainfully employed.  There is no evidence or argument that service connected disability significantly impacts his ability to secure or follow substantially gainful employment.  As such, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the lumbar spine disability under consideration has not reasonably been raised, and need not be addressed in conjunction with the increased rating claim decided herein.


ORDER

Entitlement to an initial 40 percent disability rating, but no higher, for lumbar sprain with arthritis is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


